DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 03/02/2020.
3.    	Claims 1-20 are currently pending and have been examined.

Foreign Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 03/02/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 03/02/2020 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claims 1, 6, 11, 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1, 9, 3, 6, respectively, of U.S. Patent # 10,582,024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim(s) 1, 9, 3, 6 of U.S. Patent # 10,582,024 B2 substantially disclose obvious independent claims 1, 6, 11, 16 of the instant application as addressed in the table below.
US Application 16/806,787
US Patent # 10,582,024 B2
Independent claim 1.  An information transmission method, applied to a device comprising a processor, the method comprising:
transmitting first information multiple times in at least one subframe in at least one radio frame,
wherein at least one of the transmissions of the first information does not transmit the first information on a resource element of a subframe occupied by an information channel state information reference signal (CSI-RS); and









a subframe for the transmission of the first information belongs to an applicable paging subframe.

Independent claim 1.  An information transmission method comprising:

transmitting first information multiple times in at least one subframe in at least one radio frame, 
wherein at least one of the transmissions of the first information does not transmit the first information on a resource element of the subframe occupied by an information channel state information reference signal (CSI-RS), 
wherein (a) the first information is a master information block (MIB), and a quantity of times of repeatedly transmitting the MIB in one or more subframes of the at least one radio frame is greater than one, or (b) the first information is a system information block type 1 (SIB 1), and a quantity of times of repeatedly transmitting the SIB 1 in each of the subframes of at least two consecutive radio frames is greater than one, and wherein for a frequency division duplex (FDD) system, the subframe for the transmission of the first information is: a) a subframe 9; or b) a subframe 4 and the subframe 9; or c) the subframe 4; or d) the subframe 9 and a subframe 0;
wherein the subframe for the transmission of the first information is determined from an applicable paging subframe for a cell specific paging configuration.
Independent Claim 6.  An information transmission method, applied to a device comprising a processor, the method comprising:
receiving first information in at least one subframe in at least one radio frame, wherein the first information is transmitted multiple times in the at least one subframe;
wherein the first information is not transmitted on a resource element of a subframe occupied by an information channel state information-reference signal (CSI-RS); and 










a subframe for the transmission of the first information belongs to an applicable paging subframe.

Independent Claim 9. An information transmission method comprising: 

receiving first information multiple times at least one subframe in at least one radio frame
wherein at least one of the transmissions of the first information does not transmit the first information on a resource element of the subframe occupied by an information channel state information-reference signal (CSI-RS);
wherein (a) the first information is a master information block (MIB), and a quantity of times of repeatedly transmitting the MIB in one or more subframes of the at least one radio frame is greater than one, or (b) the first information is a system information block type 1 (SIB 1), and a quantity of times of repeatedly transmitting the SIB 1 in subframes of each of the at least two consecutive radio frames is greater than one; wherein for a frequency division duplex (FDD) system, the subframe for the transmission of the first information is: a) the subframe 9; or b) the subframe 9 and a subframe 4; or c) the subframe 4; d) the subframe 9 and a subframe 0;


wherein the subframe for the transmission of the first information is determined from an applicable paging subframe for a cell specific paging configuration.  

Independent Claim 11.  A device comprising:
a processor; and
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to:
transmit first information multiple times in at least one subframe in at least one radio frame,
wherein at least one of the transmissions of the first information does not transmit the first information on a resource element of a subframe occupied by an information channel state information-reference signal (CSI-RS); and 









a subframe for the transmission of the first information belongs to an applicable paging subframe.
Independent Claim 3. A network device comprising: 
a processor; and a transmitter configured to


transmit first information multiple times at least one subframe in at least one radio frame, 
wherein at least one of the transmissions of the first information does not transmit the first information on a resource element of the subframe occupied by an information channel state information-reference signal (CSI-RS); 
wherein (a) the first information is a master information block (MIB), and a quantity of times of repeatedly transmitting the MIB in one or more subframes of the at least one radio frame is greater than one or (b) the first information is a system information block type 1 (SIB 1), and a quantity of times of repeatedly transmitting the SIB 1 in subframes of each of the at least two consecutive radio frames is greater than one; wherein for a frequency division duplex (FDD) system, the subframe for the transmission of the first information is a) a subframe 9, or b) a subframe 4 and the subframe 9, or c) a subframe 4, or d) the subframe 9 and a subframe 0;
wherein the subframe for the transmission of the first information is determined from an applicable paging subframe for a cell specific paging configuration. 
Independent Claim 16.  A device comprising: a processor; and

a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to:
receive first information in at least one subframe in at least one radio frame, wherein the first information is transmitted multiple times in the at least one subframe;

wherein the first information is not transmitted on a resource element of a subframe occupied by an information channel state information-reference signal (CSI-RS); and 











Independent Claim 6.  An information transmission device comprising: 



a receiver configured to receive first information in at least one subframe, where the transmission is transmitted multiple times; a processor; 


wherein at least one of the transmissions of the first information does not transmit the first information on a resource element of the subframe occupied by an information channel state information-reference signal (CSI-RS); 
wherein (a) the first information is a master information block (MIB), and a quantity of times of receiving the repeatedly transmitted MIB in the at least one or more subframes of one radio frame is greater than one, or (b) the first information is a system information block type 1 (SIB 1), and a quantity of times of receiving the repeatedly transmitted SIB 1 in subframes of each of the at least two consecutive radio frames is greater than one; wherein for a frequency division duplex (FDD) system, the subframe for the transmission of the first information is: a subframe 9; or a subframe 4 and the subframe 9; or the subframe 4; or the subframe 9 and a subframe 0; 
wherein the subframe for the transmission of the first information is determined from an applicable paging 


The Applicant is broadening the scope of the independent claims of the instant
application by deleting claim elements “wherein (a) the first information is a master information block (MIB), and a quantity of times of repeatedly transmitting the MIB in one or more subframes of the at least one radio frame is greater than one, or (b) the first information is a system information block type 1 (SIB 1), and a quantity of times of repeatedly transmitting the SIB 1 in each of the subframes of at least two consecutive radio frames is greater than one, and wherein for a frequency division duplex (FDD) system, the subframe for the transmission of the first information is: a) a subframe 9; or b) a subframe 4 and the subframe 9; or c) the subframe 4; or d) the subframe 9 and a subframe 0” from the independent claims of the instant Application.
Nonetheless, the removal of said limitations from the independent claims of the
present application made the claims a broader version of independent claims of Patent
10,582,024 B2.
It has been held that the omission of an element and its function is an obvious
expedient if the remaining elements perform the same function as before. In re
karlson, 186 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App.
1969); omission of a reference element whose function is not needed would have
been obvious to one skilled in the art. Then, independent claims 1, 6, 11, 16 of the instant application are not patentably distinct from independent claims 1, 9, 3, 6 of US Patent 10,582,024 B2.

Examiner Note

Regarding obviousness-type double patenting rejection, it should be noted that the entirety of each independent claims are the subject matter that renders each of the 

Claim Rejections - 35 USC § 102

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim(s) 1, 6, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 20130094411 A1).

Regarding claim 1, Zhang discloses an information transmission method, applied to a device comprising a processor, the method comprising: 
transmitting first information multiple times in at least one subframe in at least one radio frame (Zhang, para. 10, 50: SIB1 is transmitted in subframe #5 in every even frame), wherein at least one of the transmissions of the first information does not (Zhang, para. 59: a channel state information reference signal (CSI-RS) can be transmitted in any subframe in FDD and TDD, except the subframes transmitting system information block type 1 (SIB1)); and a subframe for the transmission of the first information belongs to an applicable paging subframe (Zhang, para. 11: which discloses paging a transmission for the first information in subframe #5). 

Regarding claim 6, Zhang discloses an information transmission method, applied to a device comprising a processor  (FIG. 1: processor 122), the method comprising: receiving first information in at least one subframe in at least one radio frame, wherein the first information is transmitted multiple times in at least one subframe (Zhang, para. 10, 50: SIB1 is transmitted in subframe #5 in every even frame); wherein the first information is not transmitted on a resource element of a subframe occupied by an information channel state information-reference signal (CSI-RS) (Zhang, para. 59: a channel state information reference signal (CSI-RS) can be transmitted in any subframe in FDD and TDD, except the subframes transmitting system information block type 1 (SIB l)); and a subframe for the transmission of the first information belongs to an applicable paging subframe ((Zhang, para. 11: which discloses a paging transmission for the first information in subframe #5). 

Regarding claim 11, Zhang discloses a device comprising: a processor  (FIG. 1: processor 122); and a non-transitory computer-readable storage medium storing a in at least one subframe in at least one radio frame (Zhang, para. 10, 50: SIB1 is transmitted in subframe #5 in every even frame), wherein at least one of the transmissions of the first information does not transmit the first information on a resource element of a subframe occupied by an information channel state information-reference signal (CSI-RS) (Zhang, para. 59: a channel state information reference signal (CSI-RS) can be transmitted in any subframe in FDD and TDD, except the subframes transmitting system information block type 1 (SIB l)); and a subframe for the transmission of the first information belongs to an applicable paging subframe ((Zhang, para. 11: which discloses a paging transmission for the first information in subframe #5). 

Regarding claim 16, Zhang discloses a device comprising: a processor  (FIG. 1: processor 122); and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to: receive first information in at least one subframe in at least one radio frame, wherein the first information is transmitted multiple times in at least one subframe (Zhang, para. 10, 50: SIB1 is transmitted in subframe #5 in every even frame); wherein the first information is not transmitted on a resource element of a subframe occupied by an information channel state information-reference signal (CSI-RS) (Zhang, para. 59: a channel state information reference signal (CSI-RS) can be transmitted in any subframe in FDD and TDD, except the subframes transmitting system information block type 1 (SIB l)); and a subframe for the transmission of the first information ((Zhang, para. 11: which discloses a paging transmission for the first information in subframe #5). 

Claim Rejections - 35 USC § 103

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 2-5, 7-10, 12-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20130094411 A1) in view of Palanki et al. (US 20100097978 A1).

Regarding claims 2, 7, 12, 17, Zhang discloses all the subject matter of the method according to claim 1 with the exception wherein for a time division duplex (TDD) system, the subframe for the transmission of the first information is: a subframe 0; or the subframe 0 and a subframe 5.
However, in a similar field of endeavor Palanki discloses wherein for a time division duplex (TDD) system, the subframe for the transmission of the first information is: a subframe 0 (Palanki, para. 35, 81, 82: SIB1 may be sent by an eNB in subframe 0, 4, 5 or 9 with a periodicity of 80 ms. Moreover, section 35 further discloses the transmission system may utilize time division duplexing (TDD)); or the subframe 0 and a subframe 5.


Regarding claims 3, 8, 13, 18, Zhang discloses all the subject matter of the method according to claims 2, 7, 12, 17, respectively, with the exception wherein the subframe 0 is in at least one odd-numbered radio frame.
In a similar field of endeavor, Palanki discloses wherein the subframe 0 is in at least one odd-numbered radio frame (Palanki, Fig. 3, para. 37, 41, 81: eNB 110 may transmit a Physical Broadcast Channel (PBCH) in symbol periods 0 to 3 in slot 1 of subframe 0 in certain radio frames). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Zhang with the teaching of Palanki to include the above features such as the subframe 0 is in at least one odd-numbered radio frame as taught by Palanki. The motivation for doing so would have been to reduce the amount of resources assigned to relay station in relay subframes and re-assign the resources to UEs communicating with the eNB.

Regarding claims 4, 9, 14, 19, Zhang discloses all the subject matter of the method according to claims 2, 7, 12, 17, respectively, with the exception wherein the subframe 5 and the subframe 0 are in at least one odd-numbered radio frame.
Palanki discloses wherein the subframe 5 and the subframe 0 are in at least one odd-numbered radio frame (Palanki, Fig. 3, para. 41, 81, 82: Relay station 120 may detect for the PSS, SSS and PBCH in backhaul downlink subframes that correspond to eNB subframes 0 and 5 and may detect for SIB1 in backhaul downlink subframes that correspond to eNB subframes 0, 4, 5 and 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Zhang with the teaching of Palanki to include the above features such as the subframe 5 and the subframe 0 are in at least one odd-numbered radio frame as taught by Palanki. The motivation for doing so would have been to reduce the amount of resources assigned to relay station in relay subframes and re-assign the resources to UEs communicating with the eNB.


Regarding claims 5, 10, 15, 20, Zhang discloses all the subject matter of the method according to claims 1, 6, 11, 16, respectively, with the exception wherein transmitting the first information further comprising: transmitting the first information multiple times in: 
(a) in one or more subframes, wherein the first information is a master information block (MIB); or
(b) in at least two consecutive radio frames, wherein the first information is a system information block type 1 (SIB 1).
Palanki discloses wherein transmitting the first information further comprising: transmitting the first information multiple times in: at least two consecutive radio frames, wherein the first information is a system information block type 1 (SIB 1) (Palanki, para. 81: SIB1 may be sent by an eNB in subframe 0, 4, 5 or 9 with a periodicity of 80 ms).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Zhang with the teaching of Palanki to include the above features such as transmitting multiple times the SIB 1 in at least two consecutive radio frames as taught by Palanki. The motivation for doing so would have been to reduce the amount of resources assigned to relay station in relay subframes and re-assign the resources to UEs communicating with the eNB.

Conclusion

17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gaal et al. (US 20130010707 A1) discloses receiving a paging configuration or channel state information reference signal (CSI-RS) configuration of a neighbor cell. The configuration enables calculating when the CSI-RS or muting of the neighbor cell will occur.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466